Citation Nr: 9913983	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  95-24 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability consisting of a left ankle fracture 
with resultant left foot decubitus ulceration due to a March 
18, 1994 fall at a VA hospital.  

2.  Entitlement to service connection for a pulmonary 
disability, classified as asthma/chronic obstructive 
pulmonary disease.  


REPRESENTATION

Appellant represented by:	E. Earl Seals, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from October 1956 to 
November 1959.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from an April 1995 rating 
decision by the Montgomery, Alabama, Regional Office (RO), 
which denied entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional disability consisting of residuals of a 
left ankle fracture from a March 18, 1994 fall at a VA 
hospital; denied service connection for a pulmonary 
disability, classified as asthma/chronic obstructive 
pulmonary disease; denied service connection for asbestosis; 
and denied basic eligibility for non-service-connected 
disability pension.  A July 1998 RO hearing was held.  

In April 1999, an in-person "Travel Board" hearing was held 
before the undersigned Board Member.  During a prehearing 
conference, the appellant and his attorney agreed that the 
issues for appellate consideration were limited to the 
following: Entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional disability consisting of residuals of a 
left ankle fracture; and service connection for a pulmonary 
disability, classified as chronic obstructive pulmonary 
disease/asthma.  See April 1999 hearing transcript, at T.2.  
See also 38 C.F.R. § 20.204 (1998).  Consequently, the Board 
construes the issues on appeal as limited to those delineated 
on the title page of this decision.  The Board will render a 
decision herein on the 38 U.S.C.A. § 1151 benefits issue.  
The issue of service connection for a pulmonary disability, 
classified as asthma/chronic obstructive pulmonary disease, 
will be dealt with in the REMAND section below.  




FINDINGS OF FACT

1.  The appellant, who was a known diabetic, was hospitalized 
by the VA in December 1993 for psychiatric treatment.  

2.  During his hospitalization, the appellant fell on the 
hospital stairs and sustained a left ankle fracture.  His leg 
was casted on the day of the injury.

3.  On April 20, 1994, he complained of left lower extremity 
pain; and significant swelling was medically observed, but 
the cast was not removed to inspect the left lower extremity 
until the following day, at which time, there was a left heel 
necrotic ulceration.

4.  Written statements from VA physicians and a podiatrist 
attribute the left heel necrotic ulceration to 
pressure/irritation caused by the cast; and they opined that 
the delay in removing the cast was improper and a 
contributory cause of the resultant morbidity, particularly 
since appellant was a diabetic patient.  

5.  The evidence establishes a reasonable probability that 
appellant's left ankle fracture sustained during the fall on 
the hospital stairs occurred as a result of certain 
circumstances or conditions of the hospitalization that 
created an additional risk of injury, and that as a result of 
VA treatment or omission of treatment, appellant has 
additional disability involving residuals of a left ankle 
fracture with nonhealing left foot decubitus ulceration.

6.  The left foot decubitus ulceration was not knowingly 
consented to by appellant as a certain or nearly certain risk 
or complication of VA treatment.  


CONCLUSION OF LAW

With resolution of reasonable doubt, appellant incurred 
additional disability consisting of a left ankle fracture 
from a March 1994 fall at a VA hospital, with resultant left 
foot decubitus ulceration, which was not knowingly consented 
to by appellant as a certain or nearly certain risk or 
complication of VA treatment, and did not represent natural 
progression of a disease or injury unrelated to the VA's 
treatment.  38 U.S.C.A. §§ 1151, 5107(b) (West 1991 & Supp 
1998); 38 C.F.R. § 38 C.F.R. § 3.358(a)-(c)(1-3) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, it should be pointed out that since 
appellant's § 1151 benefits claim was filed prior to October 
1, 1997, the amendments to 38 U.S.C.A. § 1151 implemented by 
section 422(a) of Pub. L. No. 104-204, the Department of 
Veterans Affairs and Housing and Urban Development, and 
Independent Agencies Appropriations Act, 1997, 110 Stat. 
2874, 2926 (1996) are inapplicable.  See VA O.G.C. Prec. Op. 
No. 40-97 (Dec. 31, 1997).  

In light of the Board's allowance herein of appellant's 
§ 1151 benefits claim, that claim is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991), and the 
evidence adequate.

Historically, in Gardner v. Derwinski, 1 Vet. App. 584 
(1991), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) invalidated 38 C.F.R. § 3.358(c)(3), a section of the 
regulation implementing 38 U.S.C.A. § 1151, on the grounds 
that that section of the regulation, which included an 
element of fault, did not properly implement the statute.  
The decision was affirmed by the United States Court of 
Appeals for the Federal Circuit (Court of Appeals) in Gardner 
v. Brown, 5 F.3rd 1456 (Fed. Cir. 1993), and subsequently 
appealed to the United States Supreme Court (Supreme Court).  
On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court of Veterans 
Appeals and the Court of Appeals.  Brown v. Gardner,__U.S.__, 
115 S. Ct. 552 (1994).  

Thereafter, the Secretary of the VA sought an opinion from 
the Attorney General as to the full extent to which benefits 
involving claims under 38 U.S.C.A. § 1151 were authorized 
under the Supreme Court's decision.  Subsequently, a January 
20, 1995, memorandum opinion from the Office of the Attorney 
General advised that as to required "causal connection", 
the Supreme Court had addressed three potential exclusions 
from coverage under 38 U.S.C.A. § 1151.  The opinion 
explained that:  

Exclusion of the first two classes of 
cases would flow from the absence of the 
causal connection itself: if the intended 
connection is limited to "proximate 
causation"...then "remote 
consequences" of treatment may be 
excluded... and "incidents of a 
disease's or injury's natural 
progression" properly are excluded by VA 
regulations because VA action "is not 
the cause of the disability in these 
situations,"....[T]he third exclusion... 
unlike the first two, does not turn on 
the absence of a causal link between VA 
treatment and the injury in question.  
Rather, it seems to be premised on some 
theory of consent...What the 
Court...appears to have in mind...is not 
a naturally termed..."risk" at all, but 
rather the certainty or near-certainty 
that an intended consequence of 
consensual conduct will materialize.

In pertinent part, 38 U.S.C.A. § 1151 (in effect prior to 
October 1, 1997) provides that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability... disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service-
connected.  

The provisions of 38 C.F.R. § 3.358, excluding section 
(c)(3), remain valid after Gardner.  See Brown, at 556 n.3.  
Subsequently, VA promulgated an amended rule 38 C.F.R. 
§ 3.358(c).  The provisions of amended 38 C.F.R. § 3.358, the 
regulation implementing that statute, provides, in pertinent 
part:

Section (b) Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  (1) The beneficiary's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury.... 
(ii) As applied to medical or surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition which the specific medical or 
surgical treatment was designed to 
relieve.  (2) Compensation will not be 
payable under 38 U.S.C. 1151 for the 
continuance or natural progress of 
disease or injuries for which 
the...hospitalization, etc., was 
authorized.  

Section (c) Cause.  In determining 
whether such additional disability 
resulted from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result 
of...hospitalization, medical or surgical 
treatment... the following considerations 
will govern:  (1) It will be necessary to 
show that the additional disability is 
actually the result of such disease or 
injury or an aggravation of an existing 
disease or injury and not merely 
coincidental therewith.  (2) The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment...

Section (c)(3) Compensation is not 
payable for the necessary consequences of 
medical or surgical treatment or 
examination properly administered with 
the express or implied consent of the 
veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.

The appellant contends, in essence, that in March 1994, he 
sustained a left ankle fracture in a fall on VA hospital 
stairs while allegedly on his way to breakfast.  It is 
contended that he slipped and fell due to inadequate lighting 
and/or medication side-effects of drowsiness and imbalance; 
and that due to improper VA medical care, his casted left 
ankle fracture ultimately resulted in decubitus ulceration of 
the left heel with infection, requiring extensive surgical 
interventions.  

VA O.G.C. Prec. Op. No. 7-97 (Jan. 29, 1997) dealt, in part, 
with the question of whether a veteran who falls while 
hospitalized by VA and sustains an injury may be entitled to 
§ 1151 benefits.  That opinion states, in pertinent part:  

A fall which is caused by the claimant's 
own inadvertence or want of care would 
not generally be considered to have 
resulted from hospitalization, even 
though it occurs on hospital premises....  
As a general matter, a flight of stairs 
on the premises of an employer or 
hospital does not create any zone of 
special danger, because stairs are a 
common feature of everyday life and are 
not unique to the hospital or employment 
premises....  Accordingly, injury resulting 
from a claimant's fall down stairs due to 
idiopathic causes, inadvertence, or a 
mere failure to negotiate the steps 
generally cannot be said to result from 
hospitalization.  In such cases, the 
risks precipitating the fall would not be 
risks created by the hospitalization....

Even if the cause of a fall is idiopathic 
in nature, the injuries sustained in the 
fall may be considered to result from 
hospitalization if the conditions or 
circumstances of the hospitalization 
contributed to heighten the effect of the 
fall, or created an "additional risk of 
injury."

...Where the precipitating cause of a fall 
may reasonably be attributed to any 
conditions or circumstances of the 
hospitalization, rather than some 
circumstance originating with the 
claimant, the resulting injuries would be 
the result of hospitalization.  This 
would include cases where the fall was 
caused by some unique feature of the 
hospital premises.  For example, if the 
fall was precipitated by the unusually 
steep grade of the staircase, poor 
lighting conditions or other unique 
features of the stairwell, the 
hospitalization would have created the 
"zone of special danger" out of which 
the injuries arose....

Accordingly, in determining whether 
injuries suffered in a fall are the 
"result of hospitalization" for 
purposes of 38 U.S.C. § 1151, it is 
necessary for the factfinder to determine 
the cause or risks which precipitated the 
fall and the injuries, and then to 
determine whether those risks arose from 
the claimant or from the conditions or 
circumstances of hospitalization.  As 
noted above, when the cause of a fall 
cannot be determined, some courts presume 
that the fall or the injuries resulted 
from some risk, although unidentified, of 
the employment....  For purposes of 
38 U.S.C. § 1151, when the cause of a 
fall during VA hospitalization cannot be 
determined, the benefit-of-the-doubt 
doctrine in 38 U.S.C. § 5107(b) may 
militate in favor of a conclusion that 
the fall was attributable to the 
circumstances or conditions of 
hospitalization, if the claim is well 
grounded.

The evidentiary record reflects that appellant, who was a 
known diabetic, was hospitalized by the VA in December 1993 
for psychiatric treatment.  During that hospitalization, he 
sustained a left ankle injury in a March 18, 1994 fall on 
hospital stairs while allegedly on his way to breakfast.  A 
March 18, 1994 VA clinical record noted that appellant stated 
"I don't know what happened, I tripped over my feet and 
fell"; that he was lying on a ward stairwell in a supine 
position, with an abrasion; and that his complaints included 
a painful left ankle.  A VA clinical record dated later that 
day noted that he reported having "twisted my ankle...when I 
was walking up the staircase."  The exact circumstances of 
the fall, however, apparently were not witnessed nor is there 
a hospital incident report of record (the RO in a February 
1995 letter sought all medical records and any hospital 
incident report pertaining to said hospitalization in 
question, but only medical records without a hospital 
incident report were obtained).  

However, with regards to the cause of the VA hospital fall in 
question, the positive evidence includes appellant's 
subsequent testimony at a July 1998 RO hearing, T.7-8, and an 
April 1999 "Travel Board" hearing, T.3-4, wherein he stated 
under oath that he had slipped and fallen due to inadequate 
lighting and/or drowsiness and imbalance that were side-
effects of his medication.  Appellant's testimony does not 
directly conflict with, or contradict, the history of the 
fall as recorded in the contemporaneous clinical records.  
The Board has weighed the credibility of his testimony in the 
context of the history of the fall as recorded in the actual 
contemporaneous clinical records, and is unable to determine 
the actual cause of his fall from the existing evidentiary 
record.  Thus, in light of the aforecited VA General Counsel 
opinion, the Board has applied the benefit-of-the-doubt 
doctrine and concludes that the fall and resultant left ankle 
fracture were the result of the circumstances or conditions 
of the VA hospitalization in question, rather than 
circumstance originating with the claimant.  

Another issue for resolution is whether as a result of VA 
treatment or omission of treatment for the residuals of that 
left ankle fracture, appellant has additional disability 
involving a nonhealing left foot decubitus ulceration.  The 
evidentiary record reveals that after his left distal lower 
extremity was casted, his complaints included left lower 
extremity pain; and significant swelling was medically 
observed on April 20, 1994.  However, the cast was not 
removed to inspect the left lower extremity until the 
following day.  At that time, there was a left heel necrotic 
ulceration.  It is of substantial import that written 
statements from VA physicians and a podiatrist attribute the 
left heel necrotic ulceration to pressure/irritation caused 
by the cast; and they opined that the delay in removing the 
cast until April 21, 1994 was improper and a contributory 
cause of the resultant morbidity, particularly since 
appellant was a diabetic patient.  Appellant remained 
hospitalized by the VA until December 1995, a period in 
excess of two years, requiring extensive surgical 
interventions which included debridement of the left foot 
ulceration (Methicillin-resistant Staphylococcus aureus 
infection).  Despite subsequent antibiotic therapy and split 
thickness skin grafting, recent clinical evidence reveals 
that the left foot ulceration has remained incompletely 
healed.  

In summary, the evidentiary record indicates a reasonable 
probability that (1) appellant's left ankle fracture in a 
March 18, 1994 fall on VA hospital stairs occurred as a 
result of certain circumstances or conditions of the 
hospitalization that created an additional risk of injury; 
(2) that as a result of VA treatment or omission of 
treatment, appellant has additional disability involving 
residuals of a left ankle fracture with nonhealing left foot 
decubitus ulceration; and (3) that the left foot decubitus 
ulceration was not knowingly consented to by appellant as a 
certain or nearly certain risk or complication of VA 
treatment, and did not represent natural progression of a 
disease or injury unrelated to the VA's treatment.  Thus, the 
three potential exclusions from coverage under 38 U.S.C.A. 
§ 1151, as explained in the January 20, 1995, memorandum 
opinion from the Office of the Attorney General, do not apply 
to the facts of this case.  

Accordingly, the Board grants entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 for additional disability 
consisting of a left ankle fracture with resultant left foot 
decubitus ulceration due to a March 18, 1994 fall at a VA 
hospital.  38 U.S.C.A. §§ 1151, 5107(b); 38 C.F.R. 
§ 3.358(a)-(c)(1-3).


ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability consisting of a left ankle fracture 
with resultant left foot decubitus ulceration due to a fall 
at a VA hospital is granted.


REMAND

With respect to the issue of service connection for a 
pulmonary disability, classified as asthma/chronic 
obstructive pulmonary disease, initial review of the 
evidentiary record indicates that additional evidentiary 
development should be accomplished prior to final appellate 
determination, for the following reasons.

The report of examination for service entrance dated in 
October 1956 does not include any complaints, findings, or 
diagnoses pertaining to a pulmonary disability.  

The available service medical records include a November 1959 
Medical Survey Board report which noted that according to 
appellant's own statement, he developed asthma as an infant 
for which he received continuous treatment until military 
enlistment; and that he had concealed this information on 
enlistment for fear that he would not be accepted into 
service.  The Medical Survey Board report indicated that 
since enlistment, he had frequently been treated for dyspnea, 
wheezing, and frequent upper respiratory infections for which 
he received medication aboard ship; that he was hospitalized 
on board the USS Los Angeles from October 14-19, 1958 for 
diagnosed infectious asthma; and that symptoms had 
intensified while in Japan during several separate cruises.  
Current examination revealed wet, boggy nasal mucosa with 
serous discharge; moderate pharynx lymphoid hyperplasia; and 
course rales/wheezes.  Severe allergic rhinitis was 
clinically reported.  The Medical Survey Board report 
determined that appellant was unfit for duty due to diagnosed 
asthma, perennial, allergen unknown; and that the asthma 
existed prior to enlistment and was not aggravated "by 
conditions peculiar to Naval Service."  

The actual October 14-19, 1958 service medical records 
referred to in that Medical Survey Board report are not 
currently of record and it is unclear whether the RO has 
adequately attempted to obtain all of appellant's available 
service medical records.  Additionally, in a September 1991 
application for VA disability benefits, he alleged treatment 
in 1958 for asthma on a hospital ship (USS Haven) in Long 
Beach, California; and during a July 1998 RO hearing, at 
T.23, indicated receiving treatment shortly after service at 
Ft. Benning and by a physician in Atlanta.  Any additional 
service medical records might be particularly material, 
particularly to confirm or contradict the history of 
preservice asthma noted in that Medical Survey Board report.  
Additionally, there is an approximate three-decade gap in the 
post-service clinical records between service in 1959 and the 
1990's.  It is unclear whether any records of relevant 
treatment for a pulmonary disability during this time period 
may exist.  Furthermore, medical records, if any, prior to 
and shortly after service, might prove beneficial in 
determining whether asthma preexisted service and, if so, its 
degree of severity.  

With regards to another matter, the evidentiary record 
includes a Social Security Administration (SSA) Notice of 
Award dated in April 1994.  However, the claims folders do 
not currently include any medical records associated with 
appellant's SSA disability benefits claim, nor does it appear 
that the RO has attempted to obtain such records.  Medical 
records, if any, associated with appellant's SSA disability 
benefits claim might potentially be material in deciding the 
service connection appellate issue; and, consequently, the RO 
should attempt to obtain them prior to final appellate 
consideration.  See Lind v. Principi, 3 Vet. App. 493, 494 
(1992), wherein the Court held that VA breached its statutory 
duty to assist by failing to obtain SSA records, with regards 
to a service connection claim.

Additionally, although the available service medical records 
reflect a history of preservice asthma, appellant has 
testified that it either did not preexist service or 
alternatively, any preexisting asthma was aggravated by 
service.  The Board must consider only independent medical 
evidence to support its findings rather than provide its own 
medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  It does not appear that appellant has been afforded 
a VA pulmonary examination with medical opinion rendered as 
to the etiology of any pulmonary disease manifested.  A VA 
medical opinion as to the etiology of any pulmonary disease 
manifested is particularly indicated in light of the ruling 
in a recent case, Vanerson v. West, No. 97-1582 (U.S. Vet. 
App. Mar. 18, 1999), wherein the Court stated that the 
standard of proof for rebutting the presumption of soundness 
under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(a) requires 
evidence that is clear and unmistakable (i.e., undebatable).  

Thus, since it is unclear whether the RO has adequately 
attempted to obtain all of appellant's service medical 
records and pertinent pre- and post-service medical records 
that may exist, or obtain VA medical opinion as to the 
etiology of his pulmonary disability, classified as 
asthma/chronic obstructive pulmonary disease, additional 
evidentiary development should be undertaken.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request the service 
department to search for any additional 
service medical records, including, but 
not limited to records of any treatment 
in 1958 for asthma on a hospital ship 
(USS Haven) in Long Beach, California and 
hospitalization on board the USS Los 
Angeles from October 14-19, 1958.  In the 
event that records are unavailable, this 
should be noted in writing in the claims 
folders.  The RO should request the 
National Personnel Records Center (NPRC) 
(or any other appropriate organization) 
to state in writing whether it has 
searched all applicable secondary sources 
for such records.  Any such records 
should be obtained and associated with 
the claims folders.  

2.  The RO should contact appellant and 
request him to provide any relevant pre-
service clinical records or service 
medical records that may have in his 
possession, as well as the complete names 
and addresses of any physicians or 
medical facilities which have provided 
relevant treatment.  All available, 
actual clinical records (as distinguished 
from physicians' statements based upon 
recollections of previous treatment), to 
the extent such records are not presently 
associated with the claims folder, should 
be obtained from the specified health 
care providers, including, but not 
limited to, any pre- and post-service 
medical treatment for any respiratory or 
pulmonary disorder.  Additionally, the 
appellant is advised that he may submit 
alternative forms of evidence to support 
his claim, such as statements from 
service medical personnel and "buddy" 
statements/affidavits.  The appellant 
should be requested to sign and submit 
appropriate consent forms to release any 
private medical reports to the VA.  Any 
records obtained should be associated 
with the claims folder.  To the extent 
there is an unsuccessful attempt to 
obtain private medical records, the RO 
should document the attempts made and 
should inform the appellants and his 
representative of the negative results.  
38 C.F.R. § 3.159 (1998).

3.  The RO should obtain for association 
with the claim folder, any VA clinical 
records pertaining to treatment of the 
appellant that are not already on file.  

4.  The RO should request the appellant 
to provide any relevant employment 
medical records that he may have in his 
possession, as well as the complete name 
and address of any former and present 
employer(s) where medical records might 
be available.  Any relevant employment 
medical records should be obtained and 
associated with the claims folders.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any such employment medical 
records to the VA.

5.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency, which pertain to the 
application, denial or award of 
disability benefits to the appellant.  
The RO should obtain copies of denial or 
award letters/notices, 
administrative/appellate decisions, 
hearing transcripts and any additional 
medical records relied upon concerning 
claims/appeals filed by the appellant's 
for SSA disability benefits.  The RO 
should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  The RO should 
respectfully invite the attention of the 
SSA to 38 U.S.C.A. § 5106 (West 1991).  
All of these records are to be associated 
with the claims folder and any attempts 
to obtain records, which are ultimately 
unsuccessful, should be documented in the 
claims folder.    

6.  The RO should schedule the appellant 
for a VA examination limited to determine 
the nature and etiology of any pulmonary 
disorder that may be present. The 
examiner must review all the medical 
records on file, including the service 
medical records and any pre-service 
medical reports, and render specific 
medical opinions on the following:  (1) 
the exact diagnosis of any existing 
pulmonary disorder; (2) if any pulmonary 
disorder is currently manifested, what is 
its approximate date of onset (i.e., is 
it causally or etiologically related to 
military service); (3) if any pulmonary 
disorder that may be currently manifested 
clearly preexisted military service, was 
there a permanent increase in the 
severity of that disorder during the 
appellant's military service period.   
The entire claims folder and a copy of 
this remand should be made available to, 
and reviewed by the examiner prior to the 
examination. The examiner should provide 
a comprehensive report including complete 
rationale for all conclusions reached.

7.  Following completion of the above, 
the RO should ensure that all of the 
foregoing development has been conducted 
and completed in full.  If the 
examination report fails to comply with 
the instructions noted above or to 
adequately respond to the specific 
opinions 


requested, the report must be returned to 
the physician for corrective action. 38 
C.F.R. § 4.2 (1998); Stegall v. West, 11 
Vet. App. 268 (1998).

8.  Thereafter, the RO should review all 
the evidence of record and readjudicate 
the issue of service connection for a 
pulmonary disability, classified as 
asthma/chronic obstructive pulmonary 
disease, under appropriate statutory and 
regulatory provisions.  The RO should 
give consideration to the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b). If 
the evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet.App. 24, 26 (1991).

9.  While this case is in remand status, 
the appellant or his representative may 
submit additional evidence and argument 
on the appealed issues.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); 
Falzone v. Brown, 8 Vet.App. 398 (1995); 
and Kutscherousky v. West, No. 98-2267 
(U.S. Vet. App. May 4, 1999) (per curiam) 
__Vet. App. ___ (1999).  The appellant is 
further advised that he has the 
responsibility of assisting the RO in the 
development of his claims, and that 
failure to cooperate may result in an 
adverse decision.  Wood v. Derwinski, 1 
Vet.App. 191, 193 (1991).


When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

